Citation Nr: 9910940	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for death and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to December 1969.  
The veteran died on April [redacted], 1995; the appellant 
is his daughter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the RO, 
which denied the appellant's claim for DIC on the basis that 
that service connection for the cause of the veteran's death 
was not warranted.  That rating decision also denied DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  The 
veteran timely disagreed with that determination.  While 
there is some question as to whether the appellant actually 
intended to perfect an appeal of the section 1318 issue, the 
Board will give the appellant every consideration and render 
a determination on each issue.  


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died on 
April [redacted], 1995, as an immediate cause of arrhythmia, 
which had an approximate interval between its onset and death 
of a matter of seconds, due to or as a consequence of 
arteriosclerotic cardiovascular disease (ASCVD) and diabetes, 
both of which had an approximate interval between their onset 
and death of a number of years. Hypothyroidism and PTSD were 
identified as significant conditions contributing to death 
(but not resulting in the underlying cause of death). 

2.  At the time of the veteran's death in April 1995, the 
veteran's sole service-connected disability was PTSD, rated 
as 100 disabling, effective from December 29, 1988.  

3.  The veteran did not have arrhythmia, arteriosclerotic 
cardiovascular disease, or diabetes in service, or for many 
years thereafter, and there is no competent evidence of a 
nexus between these disorders and service, or service-
connected PTSD.  

4.  There is no competent evidence that the veteran's 
service-connected PTSD caused, hastened, or substantially or 
materially contributed to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991); 38 C.F.R. § 3.312 (1998).  

2.  The claim for DIC under the provisions of 38 U.S.C.A. § 
1318 lacks legal merit, and must be denied as a matter of 
law.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The report of the veteran's service enlistment examination 
reflects a history of rheumatic fever as a child on in June 
1965, with a notation that this had not recently occurred, 
and that there had been no sequelae.  At the time of 
examination, the veteran reported occasional dizziness in 
poorly ventilated areas, and trouble sleeping due to 
restlessness.  Service medical records reflect no diagnosis, 
findings, or treatment for arrhythmia, arteriosclerotic 
cardiovascular disease (ASCVD), or diabetes are not shown in 
service.  It is noted, however, that the veteran reported 
pain or pressure in the chest on examination in February 
1968, he then gave a recent history of having been hit by a 
car.  He received no treatment for this, and his symptoms on 
examination were considered to be mild.  No diagnosis was 
made.  The veteran was examined at separation from service in 
December 1969.  The heart was considered normal on 
examination.  No significant interval medical history was 
noted, and no diagnosis was given.  The veteran was separated 
from service, effective in December 1969.  

The RO rating decision dated in December 1981 established 
pension benefits on account of non-service-connected 
disorders, including a personality disorder, considered 70 
percent disabling, and hypertension, considered 10 percent 
disabling.  A first diagnosis of hypertension was noted on VA 
examination in November 1981.  While that rating decision 
also denied service connection for PTSD, this benefit was 
granted by the RO rating decision dated in November 1984.  A 
50 percent disability rating was assigned, from August 1981.  
This evaluation for service-connected PTSD remained in effect 
until December 19, 1988, at which time a 100 percent 
schedular evaluation was assigned, per the RO rating decision 
dated in December 1992.  The 100 percent evaluation for 
service-connected PTSD remained in effect for over six years, 
until the time of the veteran's death in April 1995.  

VA treatment and hospital records dated from 1981 to 1995 
show occasional treatment and hospitalization for PTSD, the 
symptoms of which included: difficulty sleeping, nightmares 
of Viet Nam, social isolation, panic attacks, emotional 
numbing, temper outbursts, and occasional estrangement from 
family and friends.  A March 1991 VA medical statement 
indicates that a motor vehicle accident in 1990, as well as 
Operation Desert Storm exacerbated the veteran's PTSD.  On 
routine VA PTSD examination in December 1994, the veteran's 
primary complaints were nightmares, sweats, odors, and angry 
episodes.  A medical history of diabetes mellitus from 1987 
was noted, and the veteran indicated that he presently takes 
pills for his "heart."  He was found to be entirely 
coherent and relevant, with no psychomotor retardation; mood 
was both scared and not happy; he had had some fleeting 
thoughts of suicide, but no serious attempts except riding 
his motorcycles recklessly; he had some homicidal thoughts; 
and no hallucinations or delusions.  He was oriented in all 
spheres, and recent and remote memory was within normal 
range.  The diagnoses were PTSD severe, and perhaps 
dysthymia, at a mild level. 

The Certificate of Death indicates that the veteran died at 
home on April [redacted], 1995.  His death was deemed to have 
had an immediate cause of arrhythmia, which had an approximate 
interval of seconds between its onset and death.  The 
immediate cause of death was itself due to or as a 
consequence of ASCVD and diabetes, which had an approximate 
interval of a number of years between their onset and death.  
The physician who filled out the death certificate also 
identified hypothyroidism and PTSD as "other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death." 

In August 1995, the physician who completed the veteran's 
Certificate of Death, and who clinically followed the 
veteran's care from September 1997 to his death, prepared a 
medical statement, apparently at the request of the 
appellant's representative on appeal.  The physician 
indicated that prior to his death, the veteran spoke at great 
length about his daughter's Asian boyfriend; that her 
relationship with this man made the veteran very anxious and 
agitated; that the situation stirred up a lot of memories 
(apparently was related); and, that the veteran was planning 
on talking about his feelings with his daughter.  It was also 
noted that his last physical examination prior to his death 
was unremarkable, that he had no physical complaints, that 
his major problem was his service-connected PTSD, as well as 
his anxiety over his daughter's relationship with a young 
Asian man.  

The appellant's sworn testimony was obtained at a personal 
hearing at the RO in December 1995.  She testified that the 
veteran would become flush with anger over his daughter's 
relationship with an Asian man, and that his feelings of 
anxiety and anger led to his premature death.  She also 
contends that the veteran's service-connected PTSD included 
such symptoms of anger and anxiety, that it hastened his 
death in April 1995.  She contends that the certificate of 
death supports her claim on appeal, in that PTSD is 
identified as a condition that contributed to his death.  

In a November 1998 medical statement, the physician who 
completed the certificate of death, as well as the author of 
the above August 1995 clinical statement, clarified her 
earlier documentary statements.  In her November 1998 
statement, she indicates that the August 1995 progress noted 
was prepared at the request of the appellant's 
representative, and that her statement in no way was intended 
to imply that service-connected PTSD was a "contributing 
factor" to the veteran's death.  It was also clarified that 
the veteran's certificate of death identifies PTSD only as an 
active problem at the time of death, as is required of 
clinicians who prepare death certificates.  She explained 
that the veteran's underlying medical conditions were the 
contributing factors in his death, not PTSD.  


II. Analysis

A.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  In addition, where a veteran served 90 
days or more and a chronic disease, such as cardiovascular 
disease, including hypertension, or diabetes mellitus, becomes 
manifest to a compensable degree within a prescribed period 
after service (for hypertension and diabetes mellitus, 10 
percent, within one year of termination of such service) such 
disease shall be presumed as having been incurred in service, 
even though there is no evidence of such disease during the 
period of service; the presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1998).    

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The initial question on appeal, however, that must be 
answered with respect to any claim for VA benefits is whether 
the appellant has presented a well-grounded claim of service 
connection.  In this regard, the appellant has the "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; an allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  
In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required.  Id.  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In the instant case, the appellant's claim must be denied as 
not well grounded because there is no competent medical 
evidence that the cause of the veteran's death was of service 
origin, or was in any way related to a service-connected 
disability; or that service-connected PTSD caused, hastened, 
or substantially or materially contributed to cause the 
veteran's death.  

Service medical records and early post-service medical 
records show no arrhythmia, arteriosclerotic cardiovascular 
disease, or diabetes in service, or within one year following 
his separation from service.  A diagnosis of hypertension was 
not shown until November 1981.  A history of diabetes 
mellitus was noted no earlier than 1987.  Both of these 
disorders are shown many years after the veteran's discharge 
from service in 1969.  A diagnosis of heart disease is not 
shown prior to his death, although the veteran indicated on 
VA examination in December 1994 that he took pills for his 
heart.  Hence, there is no basis for a grant of service 
connection for any of the conditions associated with the 
veteran's principle cause of death.  There also is no medical 
basis for concluding that any of the condition related to the 
principle cause of death was in any way related to PTSD, as 
there is no medical opinion whatsoever to support this point.

Furthermore, the record presents no competent medical basis 
upon which to conclude that the veteran's PTSD caused, 
hastened, or contributed substantially, or materially to 
cause the veteran's death.  While hypothyroidism and PTSD are 
listed as other significant conditions contributing to death, 
the death certificate also noted that neither hypothyroidism 
nor PTSD resulted in the underlying cause of the veteran's 
death.  Furthermore, the physician who prepared the April 
1995 death certificate, as well as the author of the August 
1995 clinical statement, explained that her intent in 
identifying PTSD on the veteran's death certificate was not 
to suggest that PTSD was a contributing factor to his death, 
but only that PTSD was an active problem at the time of his 
death.  See the November 1998 medical statement.  Hence, the 
only medical opinion as to the relationship between the 
veteran's PTSD and death militates against the claim.  

While the appellant may well believe that there was a 
relationship between the veteran's PTSD and his death, as a 
lay person without medical training or expertise, she is not 
competent to render a probative opinion on such a medical 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Where, as here, the determinative issue involves a 
medical matter, competent medical evidence to the effect that 
the claim is plausible is required.  See Epps, 126 F.3d at 
1468; Grottveit, 5 Vet. App. at 91, 93 (1993).  

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epp, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Finally, although the RO did not specifically deny the claim 
as not well grounded, when a RO does not specifically address 
the question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to an appellant solely from the omission of the 
well-grounded analysis." See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  The Board also notes that the RO notified 
the appellant of the legal requirement to submit a well-
grounded claim in the July 1995 Statement of the Case (SOC) 
and November 1998 Supplemental Statement of the Case (SSOC), 
and of the need to submit evidence showing a nexus between 
the veteran's death and his service or service-connected 
disability.  Thus, the duty to inform the appellant of the 
evidence necessary to complete her application for service 
connection has been met.  See 38 U.S.C.A. § 5103(a) (1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

B.  DIC under 38 U.S.C.A. § 1318

DIC is also payable under 38 U.S.C.A. § 1318, in the same 
manner as if a veteran's death were service connected, if, in 
pertinent part, the veteran was in receipt of or was entitled 
to receive total compensation benefits for a service-
connected disability for 10 or more years immediately 
preceding death, or total compensation benefits for a 
service-connected disability from the date of the veteran's 
separation from service for a period of not less than 5 years 
immediately preceding death. 38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.  

The record shows that the veteran was rated as 100 percent 
disabled due to his service-connected PTSD from December 29, 
1988.  As the veteran died in April 1995, he was rated 100 
percent for less than the 10 years required under 38 U.S.C.A. 
§ 1318.  In addition, as he was separated from service in 
December 1969 and did not die until 1995, he also does not 
meet the requirement of having a total rating for the first 5 
years immediately following service.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that in a 
case, such as the present one, where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). Since the veteran did 
not have the requisite compensation rating for the requisite 
period of time, the claim for DIC under the provisions of 38 
U.S.C.A. § 1318 must be denied as a matter of law.  

In finding so, the Board notes that neither the appellant nor 
her representative has asserted that the veteran's service-
connected PTSD was, or should have been, evaluated as 100 
percent prior to December 29, 1988.  It is noted also that 
the veteran failed to appeal the December 1992 RO rating 
decision which established the effective date of December 29, 
1988, after issuance of notice of the decision later that 
month.  

As the facts of the case with regard to the claim for DIC are 
not disputed, and as the law does not afford the requested 
benefit given those undisputed facts, the claim for DIC under 
section 1318 must be denied by operation of law.  The 
appellant's claim of DIC under 38 U.S.C.A. § 1318 lacks legal 
merit, and must be denied as a matter of law.  









ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied. 

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

